BISTLINE, Justice,
dissenting.
Had we had in Rangen v. Valley Trout Farms, 104 Idaho 284, 658 P.2d 955 (1983), the benefit of Justice Huntley’s dissent in this case, I am not certain whether my vote would have gone differently in Part I of Rangen, wherein I concurred while dissenting in Parts II and III. With the benefit of hindsight, perhaps, I should have written separately in Part I as well.
Obviously there could have been no usury in Rangen. This follows from the Court’s Part III holding that interest charges of 12 percent and 18 percent are permissible in a transaction between merchants wherein it can be said that such were agreed to. Reviewing that Rangen file, I see that Judge Cunningham was asked to specifically so rule, but declined to do so. His ruling on Rangen’s motion is set out in the opening paragraph of my Rangen opinion.
My own thinking in Rangen, not separately stated, was that although Rangen was declaring itself entitled to an 18 percent interest charge for late payments, Valley Trout was not impressed and told Ran-gen that it was not paying such interest. Hence, my view was primarily that there simply was no agreement between the parties for 12 percent and 18 percent interest, and Rangen was merely expelling wind. Rangen claimed that certain provisions of the remarkable UCC created the agreement for excessive interest, and under that theory this Court remanded to the district court for further proceedings relative to the “late charges.” I think all are agreed that the parties to a transaction- may under the present beneficent provisions of the law *521agree to pay almost any amount of interest — provided it is properly done.
The problematic issue needing definition in this case is the legal significance to be attached to the act of a creditor trying to collect on a unilateral claim that he was entitled to 18 percent interest and if that is prohibited by the court, whether he can then purge himself by withdrawing that claim — as was done here by the creditor in amending his complaint. Today our concern is with the charge of interest on open accounts, and I have joined the dissent of Justice Huntley, disavowing my concurrence in Rangen, Part I, to the extent that it is inconsistent with that which I have written above.